Per Curiam.
The evidence authorized the defendant’s conviction. The only special- ground of the motion for a new trial is based upon alleged newly discovered evidence, the material part of which was hearsay and inadmissible; and, moreover, this alleged evidence is not such as would likely cause a different result should a new trial be granted. The court therefore did not err in overruling the motion for a new trial.

•Judgment affirmed.

Broyles,. C. J., and Bloodworth, J., concur. Luke, J., dissents.
W. L. Nix, for plaintiff in error.
W. O. Dean, solicitor-general, contra.